— Judgment affirmed, with costs payable out of the estate. It is apparent that the provisions of the judgment in the divorce action between the parties, dated January 15, 1924, to the effect that the husband should pay the wife $150 per month during her natural life or until she should remarry and that such provision was in full satisfaction of liability on the part of the husband to the wife by reason of their marriage or otherwise, was inserted by consent of the parties. This provision, therefore, obligated the husband to pay the wife $150 per month during her life or until she remarried in accordance with the separation agreement. It was not a provision for the payment of alimony and so may be enforced. (Goldfish v. Goldfish, 193 App. Div. 686, 690.) Rich, Young, Scudder and Tompkins, JJ., concur; Lazansky, P. J., dissents from affirmance of that part of the judgment which adjudges that defendant be required to set apart, conserve and preserve from the estate of Charles M. Durland, deceased, such sum of money as will insure to the plaintiff the payment of said monthly installments of $150 from said estate during her natural life or until she shall remarry, and that defendant invest and keep said sum invested in the securities required by law to insure such payments.